Status under America Invents Act
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
35 U.S.C. 112 New Matter Rejection Withdrawn
The 35 U.S.C. 112 new matter rejection of claims 41, 42, 44-49, 51-56, 58-69 as failing to comply with the written description requirement.  Is withdrawn in light of applicant’s response.   
The examiner understands the presently claimed invention to be directed to the embodiment(s) of Figures 50-55.  There appears to be no explicit disclosure in the 100+ page written description that the embodiment(s) of Figures 50-55 are “formed of a single sheet of material” as required by the present claims.  However, paragraph [0334] describing the “examples of FIGS 29-38” states that “the rigid bars, bracket connectors and loop or curved features of an appliance (or portion of an appliance) described in those examples are made by cutting a two dimensional (2D) form of the appliance from a 2D sheet of material and bending the 2D form into a desired 3D shape of the appliance.”  The examiner is of the position that the embodiments of Figures 29-38 are similar enough to the claimed embodiments of Figures 50-55 that one of ordinary skill in the art would have reasonably understood that the same manufacturing process would apply to later embodiments.
Additionally, it is noted that that the description of Figures 50-55 does not disclose the second portion 904 as being “resiliently deformable” or being capable of “biasing” as required by the present claims – however, the examiner is of the position that such limitations are reasonably implied in the disclosure as similarly shaped elements 14a are disclosed as being springs (e.g. paragraph [0172]) and in the related art (e.g. element 3742, Figure 37C in Boronkay (US 10,363,116), column 52, lines 8-9).

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 41, 42, 44-49, 51-56 and 58-69 are rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (US 10,363,116) in view of Cinader, Jr et al (US 2018/0014916).  
In Figure 37C Boronkay discloses an orthodontic appliance 3740 substantially similar to applicant’s Figure 50 device that is formed as a unitary member of metal (column 8, line 11; column 53, lines 6, 7, 14) having a first attachment portion 3748, a second attachment portion 3749 and a resiliently deformable member 3742, 3741 extending between the attachment portions.  It is noted that the first attachment portion 3748 is capable of being attached to a bracket on a tooth of the lower jaw and the second attachment portion 3749 is capable of being attached to a bracket on a tooth of the upper jaw.   
In regard to the limitation that the appliance member is “formed of a single sheet of a metal,” Boronkay indicates that the appliance member may be manufactured by “subtractive manufacturing techniques (e.g. milling)” (column 52, lines 57-58)), but does not explicitly state that the subtractive manufacturing technique subtracts material from a single sheet of metal.   Cinader, Jr. et al, however, teach for a similar orthodontic appliance 520 (Figure 10) having a unitarily formed spring 521 (paragraph [0080])(resiliently deformable curved biasing element) that it is desirable to form such members from a “sheet of material . . . [f]or example a nitinol substrate can be cut or etched to form the arch member body 22.”  (paragraph [0085]).  To have formed the Boronkay appliance of Figure 37C via subtractive manufacturing from a sheet of metal nitinol as taught by Cinader, Jr et al to be an effective manner of making such a device would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
In regard to claims 42, 55, 56 and 67 the Boronkay device is capable of being “customized” for a particular patient – e.g. sized and bent to fit the patient’s dentition so that the desired force is pushing in the desired direction.  In regard to claims 45 and 60 the bends in 3742, reasonably meet the “looped” limitation.  In regard to claims 49 and 63, the width of the U-shaped region at the closed end portion vs the width of the U-shaped region at the open end is dependent on the compression to which the spring member is subjected to, accordingly the Boronkay spring member 3742 is understood to inherently meet the limitation if subject to a desired amount of compression.  Note further paragraph [0078] of Cinader, Jr et al teaching U-shaped spring portions.   In regard to claims 51-54 and 64-66, the Boronkay device is capable of being installed in the claimed orientations.
In response to the rejection based on Boronkay, applicant argues that the process step in the apparatus claim requiring the formation of the claimed appliance “from a single sheet of metal” would ”impart distinctive structural characteristic to the final product.”  The examiner notes that the written description suggests that the different embodiments of the disclosed invention(s) may be formed according to multiple different manufacturing processes (e.g. “molding, casting, machining, 3D printing, stamping, extruding, or the like” paragraph [0183]) and does not appear to disclose any “distinctive structural characteristics” that forming the claimed device of “a single sheet of metal” would impart to the final product, nor has any evidence been provided to support the argument.   The lack of any substantial support for what applicant now argues to be the critical feature in distinguishing the claimed invention from the prior art adds little to the persuasiveness of applicant’s arguments.  Giving applicant the benefit of the doubt, however, Cinader, Jr et al is cited as disclosing for a similar orthodontic appliance 520 (Figure 10) having a unitarily formed spring 521 (paragraph [0080])(resiliently deformable curved biasing element) formed therein that it is known in the art to form such members from a “sheet of material . . . [f]or example a nitinol substrate can be cut or etched to form the arch member body 22.”  (paragraph [0085]).




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 41, 42, 44-49, 51-56 and 58-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cinader, Jr et al (US 2018/0014916).  
In Figure 10 Cinader, Jr et al disclose an orthodontic appliance 520 formed from a single sheet of metal (formed from a “sheet of material . . . [f]or example a nitinol substrate can be cut or etched to form the arch member body 22.”  paragraph [0085]) having a first attachment portion configured to be attached to a first bracket 554 and a second portion attachment portion configured to be attached to a second bracket 552 wherein the first bracket 554 is capable of being attached to a tooth on a patient’s upper jaw and the second bracket 552 is capable of being attached to a tooth on the patient’s lower jaw.
In regard to claims 42, 55, 56 and 67 the Cinader, Jr et al device is capable of being “customized” for a particular patient – e.g. sized and bent to fit the patient’s dentition so that the desired force is pushing in the desired direction.  In regard to claims 45 and 60 the bends in 521, reasonably meet the “looped” limitation.  In regard to claims 49 and 63, note paragraph [0078] of Cinader, Jr et al teaching U-shaped spring portions.   In regard to claims 51-54 and 64-66, the Boronkay device is capable of being installed in the claimed orientations.

Claims 41, 42, 51-56 and 64-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleary (US 6,053,730).
Cleary discloses in Figure 5 an orthodontic appliance for applying a force between a patient’s upper and lower arch comprised of a single unitarily formed member formed from a sheet of metal (column 7, lines 34-35) having a first attachment portion 34a, a second attachment portion 30a and a resiliently deformable elongate portion 28a extending between the first attachment portion 34a and the second attachment portion 30a wherein the elongated portion 28a includes curved portions (sides) and acts as a biasing element

Response to Applicant’s Remarks
	Applicants arguments presented in the response of April 25, 2022 have been addressed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.




If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	 
/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712